HALPERN LAW GROUP

ARI D. HALPERN, ATTORNEY AT LAW — OSB # 045230
ari@halpernlawgroup.net

62910 OB Riley Rd., Ste. 100

Bend, OR 97703

Voice: (541) 388-8410

Fax: (541) 323-2306

Attorney for Plaintiff

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
EUGENE DIVISION
KRISTY J. HOWELL, OBO, JEFF Y. Case No. 6:1 8-cv-02018-BR
HOWELL
Plaintiff,

vs.

COMMISSIONER, ORDER - EQUAL ACCESS
SOCIAL SECURITY ADMINISTRATION TO JUSTICE ACT AWARD

OF FEES
Defendant.

 

Attorney fees in the amount of $7,921.46 are hereby awarded to Plaintiff pursuant to the
Equal Access To Justice Act, 28 U.S.C. § 2412(d), and costs are awarded in the amount of
$400.00 pursuant to 28 U.S.C. § 1920. Subject to any offset allowed under the Treasury Offset

Program, payment of this award shall be made via check sent to Ari Halpern’s address: 62910

ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES — Page |

 
O.B. Riley Rd, Suite 100, Bend, OR 97703. In accordance with the fee assignment which

Plaintiff has signed, payment shall be made in Ari Halpern’s name if no debt subject to offset

 

exists.
OM
vs By yp datas / + £4
DATED this! dayof__UCibY 20/4.
LOVone CN [2 “ vy “
United States, District Court Judge
Submitted on October 15, 2019 nar

s/ Ari D. Halpern

ARI D. HALPERN, OSB # 045230
Voice: (541) 388-8410

Fax: (541) 323-2306
ari@halpernlawgroup.net

Attorney for Plaintiff

 

 

ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES — Page 2
